Title: To George Washington from Charles, marquis de La Rouërie Armand Tuffin, 30 September 1783
From: Armand Tuffin, Charles, marquis de La Rouërie
To: Washington, George


                  
                     Sir
                     princeton Sept. 30th 1783
                  
                  I take the liberty to inclose here a Copy of a petition of some of the officers of the army to Congress, & request the permission to make some remarks on the difference betwixt my proposal & their demand.
                  they do not mention positively that any of them shall go & settle on the lands Granted by Congress, nor do they intimate that a body or several body of them wishes to go & settle in Company on those land—as they do not present Congress with a plan of the measures which are Nécéssary to the Général settlement & which in case of that grl settlement they would be induced to mention not only as leading but as Nécéssary to their succés, it is to présume that they mean nothing more, but to have their right to those lands ascertained, & their share marked out, that they may have the bénéfit of them either, by settling them individually or selling them.
                  if I am not wrong to view the matter in that light, there is a sensible différence through the mode I propose for a settlement, in the advantages which the public & the settlers will reap from it, & that to be expected from the demand of the army.
                  partial settlements of individuals will no doubt be bénéficial to the country & more particularly when those individuals are like the officers of the Américain army men of honor in all points, but at the same time more they shall deviate from a general interest & co-opération in their measures & less célérity & conséquence will attend the succés of the settlement in général.
                  your Excellency is persuaded that those who shall the soonest promote their & the public interest in that undertaking, will be those who paying their whole attention & support to it will neglect all others objects not immediately connected with it—I believe that few of that mind are to be found—but at the same time I dare assure that a great part of the legion will submit to the necessity & propriety of the resolution.
                  I request some Common advantages which I believe are Calculated to insure our succés—at least as far as to unite the interest of all those who shall Come with me & to incourage & support them through the hardships which at first are the inevitable conséquence of such an undertaking.
                  however; your Exellency is born with much more talents & has had much more Expérience than myself in the several ways which lead to the knowledge of mankind & of military men & it is with the greatest confidence that I request you would alter my plan & proposals agreable to your own ideas, & I am so far assured that they will be Calculated to promote the public’s interest & our own, that I déclare here I shall agréable to them undertake the exécuting of the plan—and I have no doubt that the regulations which Congress will prescribe to Govern us by, which they will answer the purposes of that hble body will at the same time be favorable & Conducive to our happiness.
                  if there was any objection arising from the possession of those land not being at présent perfectly given to Congress—the question would be thus—the New settlers would be under the state of virginia if the lands were to remain in her possession—or under Congréss if the posséssion of the land was theirs—but at all events a speedy décision would procure more men now, & more officers would follow & spend to that object what money they may have—those advantages will be reduced in a great proportion by a delay.
                  I request your Exellency would introduce & support the project in Congress.  I have the honor to be with the highest respect your Exellency’s Sir the most obdt hbl. St
                  
                     Armand Mqs de la Rouerie
                     
                  
                Enclosure
                                    
                     
                        June 16. 1783
                     
                     To His Excellency the President—and honorable Delegates of the United States of America in Congress assembled.  The Petition of the Subscribers Officers in the Continental Line of the Army. Humbly sheweth.
                     That by a resolution of the honorable Congress passed Septemr 20th 1776. and other subsequent resolves the Officers (and Soldiers engaged for the War) of the American Army who shall continue in service till the establishment of peace, or, in case of their dying in service, their Heirs are entitled to receive certain grants of lands, according to their several grades, to be procured for them at the expence of the United States.  That your petitioners are informed that that tract of Country bounded North on Lake Erie, East on Pennsylvania, S. East and south on the river Ohio, west on a line beginning at that part of the Ohio which lies 24 miles west of the mouth of the river Sioto, thence running North on a meridian line, till it intersects the river Miami, which falls into Lake Erie, thence down the middle of that river to the Lake, is a Tract of Country not claimed as the property of, or within the jurisdiction of any particular state in the Union.
                     That this Country is of sufficient extent—the land of such quality and the situation such as may induce Congress to assign, and mark it out of a Tract or Territory suitable to form a distinct Government (or Colony of the United States) in time to be admitted one of the confederated States of America.
                     Wherefore your Petitioners pray that whenever the honorable Congress shall be pleased to procure the aforesaid lands of the Natives they will make provision for the Location and survey of the lands to which we are entitled, within the aforesaid District, and also for all Officers and Soldiers who wish to take up their lands in that quarter.
                     That provision may also be made for a farther Grant of Lands to such of the Army as wish to become Adventurers in the new Government in such quantities and on such conditions of settlement and purchases, for public securities as Congress shall judge most for the Interest of the intended Governments and rendering it of lasting conquence to the American Empire.  And your Petitioners as in duty bound. shall ever pray.
                     Copy.
                  
                  
                Enclosure
                                    
                     
                        princeton Sept. 30th 1783
                     
                     1 armand request the hble the Congress would Give to the legion under his Command the lands on the other side of ohio, in the proportion which has been promissed to the army in général.
                     2 that he would be permitted to buy from the public a proportion of lands on a proportion of his half pay.
                     3 that a proportion of land be granted now & at others times for Every person not having been in the army which he may bring there.
                     4 that he receive now a power to go march out those lands & take possession of them.
                     5 that at the same time the legion be ordered to march in the settled parts of the Country as near as possible of the land whére they are to settle.
                     6 that from the time they shall be able to go on those land, a year rations be allowed to them.
                     7 that the pay of the men whose time of service is not at an end be continued as follow—a fourth or fifth part in cash & the remainder in land—till their time of service is Expired.
                     that tools out of the public magazine be granted to them to intrench & work their land.
                     Those men will be able at any time to establish & guard magazins, & sécure that part of the Country.
                     Armand request the land could be granted as near as possible of the river mississippi.
                  
                  
               